   4:19-cr-03138-RGK-CRZ Doc # 55 Filed: 03/23/21 Page 1 of 2 - Page ID # 219




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                        Plaintiff,                                     4:19CR3138

         vs.                                              FINAL ORDER OF FORFEITURE

 RANDALL W. HILLMAN,

                        Defendant.



       This matter is before the Court upon the United States of America=s Motion for Final Order

of Forfeiture (Filing No. 40). The Court reviews the record in this case and, being duly advised

in the premises, finds as follows:

       1.      On September 29, 2020, this Court entered a Preliminary Order of Forfeiture (Filing

No. 34), pursuant to 18 U.S.C. §§ 1029(a)(4) and 1029(a)(2),1029(b)(l) and 982, based on

defendant’s pleas of guilty to Counts One and Two of the Indictment and admission to the

Forfeiture Allegation of the Indictment, thus forfeiting defendant’s interest in the $40,101.00 U.S.

currency to the United States.

       2.      The United States posted a Notice of Criminal Forfeiture on an official internet

government forfeiture site, www.forfeiture.gov, for at least thirty consecutive days, beginning on

September 29, 2020, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions. See Declaration of Publication, Filing No. 39.

       3.      The United States has advised the Court that no party has filed a Petition. From a

review of the Court file, the Court finds no party has filed a Petition.

       4.      The Motion for Final Order of Forfeiture should be granted.
   4:19-cr-03138-RGK-CRZ Doc # 55 Filed: 03/23/21 Page 2 of 2 - Page ID # 220




       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:

       A. The Motion for Final Order of Forfeiture is hereby granted.

       B. All right, title and interest in and to the $40,101.00 U.S. currency, held by any person

or entity is hereby forever barred and foreclosed.

       C. The $40,101.00 in U.S. currency, is hereby forfeited to the United States of America.

       D. The United States is directed to dispose of the currency in accordance with law.

       DATED this 23rd day of March 2021.


                                                     BY THE COURT:


                                                     s/__Richard G. Kopf____________
                                                     RICHARD G. KOPF, Senior
                                                     United States District Judge




                                                 2
